Opinion issued August 30, 2007










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00486-CV



WILLIAM E. TRUMP, Appellant

V.

VAUGHN ARTHUR MOTSKO, Appellee



On Appeal from Probate Court No. 3
Harris County, Texas
Trial Court Cause No. 371,418-401



MEMORANDUM OPINION
	This is an attempted interlocutory appeal from the probate court's order
denying appellant William E. Trump's motion to abate proceedings and quash his
deposition.  Trump alleges that conducting the deposition violates the Federal
Arbitration Act.  See 9 U.S.C. §§ 1-16 (2000).  Trump also filed a petition for a writ
of mandamus in this Court, which was denied.  In re Trump, No. 01-07-00485-CV
(Tex. App.--Houston [1st Dist.] June 18, 2007, orig. proceeding) (mem. op.).
	There is no statute authorizing an interlocutory appeal from an order granting
or denying a request to compel arbitration under the Federal Arbitration Act.   Jack
B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).  The probate court's
order is also not a final, appealable order.  See Tex. Prob. Code Ann. § 5(g) (Vernon
Supp. 2006).
	We dismiss the appeal for want of jurisdiction.  The Clerk of this Court is
directed to issue the mandate immediately.  See Tex. R. App. P. 18.6.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.